DETAILED ACTION
This action is responsive to the following communication: Amendment filed on 06/07/2022. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 3-9, 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 9 and 17 when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record fail to clearly teach or fairly suggest the combination of limitations as recited by including the limitations of claim 2 in independent Claim 1 (and similarly recited in independent Claims 9 and 17):
The primary prior art of record, Roy (US 2017/0344895), Rojas (US 2017/0161844), Relangi et al (US 2020/0372219) and other prior art of record similarly fail to disclose or suggest the limitations recited in the independent claims, particularly in the combination of steps/features required by Claim 1 (and similarly, Claims 9 and 17). Therefore, for the reasons discussed above, it is concluded that the claimed subject matter, when considered as a whole, is allowable over the prior art of record.
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu vu can be reached on 571-272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIL K BHARGAVA/Primary Examiner, Art Unit 2173